258 S.C. 480 (1972)
189 S.E.2d 293
Archie C. ODOM, Appellant,
v.
The COUNTY OF FLORENCE et al., Respondents.
19431
Supreme Court of South Carolina.
May 30, 1972.
*481 Rogers W. Kirven, Esq., of Florence, for Appellant.
Philip H. Arrowsmith, Esq., of Florence, for Respondents.
May 30, 1972.
Per Curiam:
This is an appeal by the plaintiff from an order of the lower court sustaining a demurrer to his complaint. We dismiss the appeal for failure of appellant to comply with Rule 4, Section 6 of the Rules of the Supreme Court.
No one of his so-called exceptions contains any assignment of error let alone a complete one. Examination thereof reveals that no one of them imputes any error to the lower court. They are all in the form of mere questions which, in some instances, were not presented to or passed upon by the lower court.
The object of an exception is to present some distinct principle of law which the appellant claims to have been violated by the court below; to point out some specific error complained of; and to present it in such form and manner that the point at issue may be readily recognized and properly reviewed. In the absence of any proper exception there is nothing properly before this Court for review. Cf. Brownie Knitting Mills, Inc. v. Picow, 244 S.C. 422, 137 S.E. (2d) 450; Evans v. Bruce, 245 S.C. 42, 138 S.E. (2d) 643; Winter v. United States Fidelity & Guaranty Co., 240 S.C. 561, 126 S.E. (2d) 724.
Appeal dismissed.